                  Case 19-10844-BLS          Doc 114      Filed 04/30/19      Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                     Chapter 11

Achaogen, Inc.                                            Case No. 19-10844 (BLS)

                          Debtor.1                        RE: D.I. 30


                          NOTICE OF FILING OF REVISED
               BIDDING PROCEDURES AND BIDDING PROCEDURES ORDER

                  PLEASE TAKE NOTICE that on April 15, 2019, the Debtor filed the Debtor’s

Motion for an Order Pursuant to Sections 105, 363, 364, 365 and 541 of the Bankruptcy Code,

Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R. 2002-1 and 6004-1 (A)

Approving Bidding Procedures for the Sale of Substantially All Assets of Debtor; (B) Approving

Procedures for the Assumption and Assignment or Rejection of Designated Executory Contracts

and Unexpired Leases;(C) Scheduling the Auction and Sale Hearing; (D) Approving Forms and

Manner of Notice of Respective Dates, Times, and Places in Connection Therewith; and (E)

Granting Related Relief (the “Motion”) [D.I. 30], which attached as exhibits thereto are the

Bidding Procedures and a proposed form of the Bidding Procedures Order.2

                  PLEASE TAKE FURTHER NOTICE that, after extensive and arms’ length

negotiations between and among the Debtor, Committee and DIP Lender (the “Parties”), the

Parties have consensually agreed to revised Bidding Procedures and a proposed form of Bidding

Procedures Order. As part of the Parties’ agreement as to the revised Bidding Procedures and

form of proposed Bidding Procedures Order, the Parties have agreed in principle to a

1
 The last four digits of Debtor’s federal tax identification number are (3693). The Debtor’s mailing
address for purposes of this chapter 11 case is 1 Tower Place, Suite 400, South San Francisco, CA 94080.
2
    Capitalized terms used but not defined herein have the meanings given to such terms in the Motion.
              Case 19-10844-BLS         Doc 114     Filed 04/30/19    Page 2 of 3




continuance of the Final DIP Hearing until the date of the Sale Hearing. The Debtor will provide

further detail regarding the Parties’ agreement at the hearing scheduled for May 1, 2019.

               PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is the

revised proposed form of Bidding Procedures Order. Attached hereto as Exhibit B is a redline of

the proposed form of Bidding Procedures Order, reflecting revisions agreed to by the Parties

since the version filed with the Motion on April 15, 2019. The revised Bidding Procedures Order

also reflects certain changes, which the Debtor believes address the objection asserted by AP3-

SF2 CT South, LLC, the Debtor’s landlord.

April 30, 2019                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                                   /s/ Derek C. Abbott
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Matthew O. Talmo (No. 6333)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Tel.: (302) 658-9200
                                    Fax: (302) 658-3989
                                    dabbott@mnat.com
                                    aremming@mnat.com
                                    mtalmo@mnat.com
                                    ptopper@mnat.com

                                   - and -

                                   Richard L. Wynne (CA 120349)
                                   (admitted pro hac vice)
                                   Erin N. Brady (CA 215038)
                                   (admitted pro hac vice)
                                   HOGAN LOVELLS US LLP
                                   1999 Avenue of the Stars, Suite 1400
                                   Los Angeles, California 90067
                                   Telephone: (310) 785-4600
                                   Facsimile: (310) 785-4601
                                   richard.wynne@hoganlovells.com
                                   erin.brady@hoganlovells.com


                                                2
Case 19-10844-BLS   Doc 114    Filed 04/30/19   Page 3 of 3



               - and -

               Christopher R. Bryant (NY 3934973)
               (admitted pro hac vice)
               John D. Beck (NY 4956280)
               (admitted pro hac vice)
               HOGAN LOVELLS US LLP
               390 Madison Avenue
               New York, NY 10017
               Telephone: (212) 918-3000
               Facsimile: (212) 918-3100
               chris.bryant@hoganlovells.com
               john.beck@hoganlovells.com

               Proposed Counsel for Debtor and Debtor in Possession




                           3
